NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 16/846,172 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant has elected the AIA  first inventor to file provisions of the AIA  under 37 CFR 1.55 or 1.78 in the corrected Application Data Sheet filed September 23, 2021.
The application is claimed as a continuation in part of US application 13/112,792 filed on May 20, 2011. The present application was filed in the Office on April 10, 2020. 
Claims 1-22 are pending and are rejected. Claims 1 and 12 are independent.
Continuation in Part Notice
This application repeats a substantial portion of prior Application No. 13/112,792  filed May 20, 2011, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Szeto et al. (“Szeto”), United States Patent Application Publication 2018/0018590 published on January 18, 2018 or in the alternative rejected under 35 U.S.C. § 103 as being unpatentable over Szeto in view of West et al. (“West”), United States Patent Application Publication 2021/0279577, published on September 9, 2021.

As to Claim 1, Szeto teaches: A method for improving an algorithm for a user experience testing provider using physically or logically partitioned datasets in compliance with use restrictions (Szeto: pars. 0034-35, organizations have private data that may be used to train models that may then be used by other organizations that have their own data utilizing the model), the method comprising: 
querying a policy database for a user experience testing provider for use restrictions on a plurality of partitioned datasets belonging to a plurality of customers stored in a plurality of local data modules (Szeto: par. 0063, Fig.. 1, a database query may be conducted on the types of available data, which would include determining the privacy restrictions of the data. The data is stored in different data repositories (i.e. local data modules)));
cataloging the plurality of datasets (Szeto: par. 0063, the model server [130] will consider and process the different datasets); 

    PNG
    media_image1.png
    609
    517
    media_image1.png
    Greyscale
generating a set of functionality applications for improving user experience testing models, responsive to private data distributions (Szeto: Fig. 5, at step [550] a trained proxy model is created (i.e. functionality application); step [540] the private data distributions is used to generate a set of proxy data); 
deploying the functionality applications to the plurality of partitioned datasets to generate outputs that are compliant with the restrictions  (Szeto: Fig. 5, par. 0101, at step [550] a trained proxy model is created (i.e. functionality application; step [540] the private data distributions is used to generate a set of proxy data); 
aggregating the outputs (Szeto: par. Fig. 5, [580] the proxy data is aggregated); and 
training at least one user experience testing model using the outputs (Szeto: par. 0106, Fig. 5, [590] the global model is trained using the proxy data).  

    PNG
    media_image2.png
    663
    472
    media_image2.png
    Greyscale


Examiner asserts that the recitations of user experience testing provider are either (1) intended use language that does not afford patentable weight or (2) Szeto teaches healthcare institutions that wish to analyze data provided by a third party, which may be construed as a type of user experience testing provider (Szeto: par. 0035).
In the alternative, Szeto may not explicitly teach: A method for improving an algorithm for a user experience testing provider using physically or logically partitioned datasets in compliance with use restrictions, the method comprising: 
querying a policy database for a user experience testing provider for use restrictions on a plurality of partitioned datasets belonging to a plurality of customers stored in a plurality of local data modules.
West teaches in general concepts related to generating tests to execute against a process (West: Abstract). Specifically, West teaches that the software testing industry has been using machine learning to improve automated quality assurance testing (West: par. 0012). Data that is used to and fed into the artificial intelligence models may be user interactions that are in private or public clouds (West; par. 0037).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have implemented Szeto’s systems for user experience testing as taught as suggested by West. Such a person would have done so with a reasonable expectation for success because of the industry need to automate and improve the testing process (West: par. 0012).

As to Claim 2, Szeto, Szeto and West in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the restrictions are at least one of contractually and legally mandated (Szeto: par. 0018, local private data may be information protected under HIPPA)..

As to Claim 3, Szeto, Szeto and West in the alternative teach the limitations of Claim 2.
Szeto further teaches: wherein the restrictions include prohibitions of sharing data from one dataset to another due to non-disclosure contractual clauses (Szeto: pars. 0043-44, the private data may be subject to restrictions such as policies or HIPPA compliance).  

 As to Claim 4, Szeto, Szeto and West in the alternative teach the limitations of Claim 2.
Szeto further teaches: wherein the restrictions include privacy regulations (Szeto: par. 0044, privacy regulations such as HIPPA).  

As to Claim 5, Szeto, Szeto and West in the alternative teach the limitations of Claim 4.
Szeto further teaches: wherein the privacy regulations include at least one of the GDPR and HIPPA (Szeto: par. 0018, local private data may be information protected under HIPPA).

As to Claim 6, Szeto, Szeto and West in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the functionality applications include computation on the plurality of datasets to generate new insights for customers(Szeto: par. 0125, outlier events are discovered over the consideration of different patients’ outcomes), annotation of the plurality of datasets to allow new algorithm development or refinement of existing algorithms (Szeto: par. 0050, the global model is compared against the previous versions of it allowing for refinement), training of algorithms on the plurality of datasets, and interactive operation of software workflows to allow collaboration between a user experience company and a customer or local operator (Szeto: pars. 0034-35, the learning as a service is provided to allow the different companies to utilize the models).  

As to Claim 7, Szeto, Szeto and West in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the deploying the functionality includes running the functionality on a central system on partitions of the plurality of datasets adhering to the restrictions (Szeto: par. 0098, the proxy data [460] and training data [422] are accessed using the global model engine [136] (i.e. central system).  

As to Claim 8, Szeto, Szeto and West in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the deploying the functionality includes packaging the functionality into discrete bins for each of the plurality of datasets (Szeto: par. 0101, the data distributions may be generated by using histograms which use binning), and delivering the bins to local computational devices at each local data module (Szeto: par. 0113, the data is delivered to each of the non-private computing devices).  

As to Claim 9, Szeto, Szeto and West in the alternative teach the limitations of Claim 8.
Szeto further teaches: wherein the packaging the functionality is performed in accordance to the restrictions (Szeto: par. 0071, the model parameters [245] are packaged and transmitted to the remote non-private non-private computing devices without requiring access to the private data).

As to Claim 10, Szeto, Szeto and West in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the aggregating is a weighted function (Szeto: par. 0095, Fig. 4, [490] similarity score is a function that may be any sort of weighted function such as sum of the squares of differences, metric differences, coviariances).  

As to Claim 11, Szeto, Szeto and West in the alternative teach the limitations of Claim 10.
Szeto further teaches: wherein the weighted function weights are based upon at least one of confidence value for the output, sample size of the dataset, diversity of the dataset (Szeto: par. 0095, other model accuracies may be based on data distributions or other criteria), longevity of the dataset, and historic predictive accuracy of the dataset.  

As to Claims 12-22, they are rejected for similar reasons respectively to Claims 1-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhide et al., United States Patent Application Publication 2021/0004311 (Jan. 7, 2021) (describing automated feedback testing optimization processes with machine learning models).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174